PER CURIAM.
Nelida Condinanzo and the pawn shop that she owns, J.C. Cash, Inc., appeal entry of a default final judgment against them in an action brought by their former counsel, Gregory A. Martin & Associates, P.A. (law firm), to recover unpaid legal fees. Though properly served with the complaint, Condi-nanzo neglected to answer within the required twenty-day period. The clerk of the court entered default on the twenty-first day after service of the complaint and the trial court entered default final judgment several days later.
Condinanzo claims that she did not answer the complaint due to “excusable neglect” — to wit, extreme emotional upheaval due to numerous legal and personal problems. Further, she claims that her incarceration, which began the day after entry of default, adversely affected her ability to defend the lawsuit. Condinanzo requested that this court set aside the default judgment and remand to the trial court to hear evidence on her “excusable neglect” defense. Alternatively, she requested reversal on the issue of the amount of attorney fees claimed by the law firm in its complaint.
We reject Condinanzo’s request to order a trial on the merits of the “excusable neglect” defense. We do agree, however, that under the instant facts, Condinanzo should have been able to dispute the amount of attorney fees owed. Therefore, we vacate the default final judgment and remand the case to the trial court for trial as to the issue of damages only..
The default final judgment is reversed and remanded for trial on the issue of damages only.